Citation Nr: 0304234	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  94-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky




THE ISSUES

1.	Entitlement to service connection for bilateral pes 
planus.

2.	The propriety of the initial 20 percent rating assigned 
for bilateral metatarsalgia.




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1961 to November 
1963.

This appeal arises from a July 1993 rating action that denied 
service connection for bilateral hammertoes, and granted 
service connection for bilateral metatarsalgia and assigned 
an initial 10 percent rating from February 1993.  A Notice of 
Disagreement (NOD) with the denied of service connection and 
the initial             10 percent rating was received 
subsequently in July 1993, and a Statement of the Case (SOC) 
was issued in December 1993.  A Substantive Appeal was 
received in June 1994.

This appeal also arises from an April 1996 rating action that 
denied service connection for bilateral pes planus.  A 
Supplemental SOC (SSOC) was issued subsequently in April 
1996, and a Substantive Appeal was received in May 1996.  In 
an April 1997 decision, the Board of Veterans' Appeals 
(Board) denied service connection for bilateral hammertoes 
and bilateral pes planus, and an initial rating in excess of 
10 percent for bilateral metatarsalgia.  

The veteran appealed the denial to the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims since March 1, 1999) (Court).  In 
December 1998, counsel for both parties filed a Joint Motion 
for Remand (joint motion) with the Court.  In a December 1998 
Order, the Court granted the joint motion, vacating the April 
1997 Board decision with respect to the denials of service 
connection for bilateral hammertoes and bilateral pes planus, 
and an initial rating in excess of 10 percent for bilateral 
metatarsalgia, and remanding those issues to the Board for 
action consistent with the joint motion.  In December 1999, 
the Board, in turn, remanded the issues to the RO for further 
development.  

By rating action of April 2002, the RO granted service 
connection for bilateral hammertoes; this action constitutes 
a full grant of the benefit sought on appeal with respect to 
that issue.  The RO also granted an initial rating of 20 
percent for bilateral metatarsalgia from February 1993, but 
continued the denial of the claim for service connection for 
bilateral pes planus.  The matters remaining on appeal have 
since been returned to the Board for further appellate 
consideration.  The Board notes that the RO adjudicated the 
instant claim as one for an increased rating for PTSD.  
Because the claim for a higher rating involves disagreement 
with the initial rating assigned, the Board has characterized 
the issue in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

As a final preliminary matter, the Board notes that a private 
attorney previously represented the veteran; however, in 
November 2002, that attorney advised the Board that he was no 
longer representing the veteran.  Via letter dated later In 
November 2002, the undersigned granted the attorney's motion 
to withdraw.  By separate letter dated in late November 2002, 
the veteran was advised of the aforementioned facts, and 
given an opportunity to choose another representative; 
however, to date, the veteran has not responded to the 
Board's correspondence.  Hence, he is now proceeding in his 
appeal without representation.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	Although pes planus was noted in service, there is no 
competent evidence that the veteran ever had pes planus in 
the over 39 years following separation from service, and 
that he currently has pes planus.

3.	Since the 1993 effective date of the grant of service 
connection, the veteran's bilateral metatarsalgia has been 
manifested by complaints of pain with walking and 
standing, and objective evidence of metatarsophalangeal 
joint tenderness, some atrophy of the plantar fat pads, 
painless range of motion testing; these symptoms represent 
no more than overall moderately severe foot disability.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.	As the initial 20 percent rating assigned for bilateral 
metatarsalgia was proper, the criteria for a higher 
initial evaluation have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5279, 5283, 5284 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

In the July 1993 and April 1996 rating actions, the December 
1993 SOC, the April 1996 SSOC, the December 1999 Board 
Remand, the January, February, and June 2001 RO letters, and 
the April 2002 SSOC, the veteran was variously notified of 
the law and regulations governing entitlement to the benefits 
he seeks, the evidence would substantiate his claims, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claims, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in the aforementioned documents, the RO and the 
Board variously and specifically informed the veteran of the 
VCAA and the implementing VA regulations; what the evidence 
had to show to establish entitlement to the benefits he 
sought; what information or evidence VA still needed from the 
veteran; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  This various correspondence also notified the 
veteran that VA needed him to furnish the name and address of 
any medical provider, the time frame covered by the records, 
and the condition for which he was treated, and that VA would 
request such records on his behalf if he signed a release 
authorizing VA to request them.  The veteran has been 
variously notified by the RO that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted VA to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed. 
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The RO, both on its own initiative and 
pursuant to the Board's remand, has made appropriate efforts 
to assist the veteran in attempting to obtain evidence 
necessary to substantiate his claims.  The veteran has 
submitted private medical records, and the RO has obtained 
extensive VA and private medical records of treatment and 
evaluation of the veteran, as well as his service personnel 
records; all have been associated with the claims file.  He 
was afforded comprehensive VA examinations in April 1993, 
February 1996, and December 2001.  Significantly, the veteran 
has not identified, and the claims file does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained. 

Under these circumstances, the Board finds that adjudication 
of the claims on appeal, at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claims are ready to be considered on the merits.

I.  Background

The service medical records reveal that the feet were normal 
on pre-induction examination of November 1960 and induction 
examination of November 1961.  3rd-degree pes planus was 
noted in May 1962.  April 1963 podiatric clinical records 
noted bilateral metatarsalgia.  Symptomatic 2nd-degree pes 
planus was noted on separation examination of October 1963.

Extensive post-service private medical records, including 
from the Appalachian Regional Hospital from 1967 to 1990, 
from W. Black, M.D., and the St. Mary's Medical Center from 
1985 to 2002, from the Claiborne County Hospital in 1993, 
from W. Holt, D.P.M., in 1999, and from R. Jackson, M.D., in 
2000 and 2001, as well as VA outpatient records in 2000 and 
2001, are completely negative for findings or diagnoses of 
pes planus.  

On April 1993 VA podiatric examination, the veteran 
complained of problems walking and standing due to pain on 
the balls of the feet.  On examination, the veteran could 
raise on both heels and toes.  There was an arch present on 
and off weight bearing.  Range of motion at the 
metatarsophalangeal joints, the mid-tarsal joints, the 
subtalar joint, and the ankle joints was good and without 
crepitus.  X-rays of both feet revealed intact cortices.  
There was good trabecular pattern.  The joint spaces were 
maintained.  The diagnoses included hyperkeratosis of both 
1st and 5th metatarsal heads, and the 2nd right metatarsal head 
secondary to atrophy of the plantar fat pad and prominent 
metatarsal heads.  There were no findings or diagnoses of pes 
planus.    

On February 1996 VA examination, the veteran complained of 
pain in both feet when walking, the majority of which pain 
was in the area of the metatarsal heads.  On examination, the 
veteran's arches were maintained, and there was a callosity 
under the metatarsal head of the second ray of both feet.  He 
did not have an inward rotation of the superior portion of 
the os calcis on weight-bearing; rather, there was an outward 
rotation of the os calcis.  There was no medial deviation of 
the insertion of the Achilles tendon of either foot, nor was 
there medial tilt of the upper border of the astragalus.  The 
forefeet were abducted, and the feet were slightly everted.  
There were callosities on the plantar surfaces of the feet, 
with tenderness to palpation over the metatarsal head.  There 
was no Achilles tendon or peroneal muscle spasm.  The 
diagnoses included hyperkeratosis of the 1st metatarsal with 
more profound involvement of the 2nd metatarsal, some 
hyperkeratosis over the 5th metatarsal head, and some atrophy 
of the plantar fat pad.  With consideration of the veteran's 
history, the examiner opined that he did not have acquired 
flatfoot, as there was no history to suggest injury or 
trauma.   

In July 2000, Dr. Black prescribed diabetic shoes for the 
veteran to accommodate changes in his feet as a result of 
peripheral neuropathy with diabetes mellitus.  A history of 
pre-ulcerative callus, and peripheral neuropathy with callus 
formation were noted.  

On December 2001 VA podiatric examination, the veteran 
complained of foot pain that made him unable to walk.  He 
stated that the majority of his pain was due to calluses on 
the bottom of the feet, that there were no periods when his 
feet flared-up, that he used a cane when walking, and that he 
was only able to walk for short distances.  Otherwise, he was 
confined to a wheelchair-type device.  He wore diabetic 
extra-depth shoes.  On examination, there was hyperkeratosis 
under the left 1st and 5th metatarsal heads, and under the 
right 2nd and 5th metatarsal heads.  Range of motion at the 
interphalangeal joint of the 2nd, 3rd, and 4th toes was rigid, 
and they were contracted plantarly.  Range of motion at the 
metatarsophalangeal joint was to 25 degrees of dorsiflexion, 
and was painless.  There was some tenderness on motion at the 
metatarsophalangeal joints, and on the plantar aspect of the 
metatarsophalangeal joints when palpated.  The veteran had a 
shuffling-type of gait.  He was unable to squat or to raise 
on heels and toes.  An arch was present on and off of weight-
bearing.  The calcaneus was in a varus stance position when 
weight-bearing.  There was no medial displacement of the 
Achilles tendon.  There was no pain on manipulation of the 
Achilles tendon.  There were no degrees of valgus on weight-
bearing, and no valgus deformity on weight-bearing of the 
calcaneus.        X-rays of both feet showed intact cortices.  
There was contraction deformity of all digits.  There were no 
acute findings.  The examiner concluded that there was no 
evidence of pes planus, and assessed the veteran's 
metatarsalgia as moderately severe.     

II.  Analysis

A.  Service Connection for Bilateral Pes Planus

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the service medical records contain two 
notations of pes planus.  However, no pes planus has been 
diagnosed in the post-service years up to the present time.  
Extensive private and VA medical records beginning in 1967 up 
to the present time document treatment and evaluation of the 
veteran for many different disorders including some affecting 
his lower extremities, but contain no findings or diagnoses 
of pes planus.  To the contrary, arches have been 
consistently found to be present on VA examinations of the 
veteran's feet in April 1993, February 1996, and December 
2001, and on the latter examination the podiatrist 
specifically concluded that there was no evidence of pes 
planus.  After reviewing the entire evidence of record, the 
Board finds that service connection for bilateral pes planus 
must be denied because of the absence of any evidence that 
the veteran has ever had pes planus in the over 39 years post 
service.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  In the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, service connection for bilateral pes planus 
must be denied because the first essential criterion for a 
grant of service connection-evidence that the claimed 
disability currently exists-has not been met.  Where, as 
here, there is no competent, objective evidence of a current 
disability, there is nothing upon which to predicate a grant 
of service connection.  

In reaching its decision, the Board has considered the 
veteran's assertions.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether he suffers from a current disability, or 
whether there is a medical relationship between a claimed 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).   

The Board also has considered the benefit-of-the-doubt 
doctrine in connection with this claim; however, as the 
competent medical evidence does not support, or is not in 
relative equipoise with respect to question of whether the 
veteran currently has the claimed condition, that doctrine is 
not for application in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

B.	The Propriety of the Initial 20 Percent Rating Assigned 
for Bilateral Metatarsalgia

Historically, by rating action of July 1993, service 
connection was granted for bilateral metatarsalgia with 
hyperkeratosis of the 1st and 5th metatarsal heads bilaterally 
and of the 2nd right metatarsal head, and an initial 10 
percent rating was assigned from February 1993 under 
Diagnostic Code (DC) 5279.  By rating action of April 2002, 
the RO granted an initial rating of 20 percent for bilateral 
metatarsalgia from February 1993 under DC 5284.  

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          2 ratings apply under 
a particular DC, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction with respect to an appeal involving a veteran's 
disagreement with an initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, unilateral or bilateral anterior metatarsalgia 
(Morton's disease) warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, DC 5279.  10 percent is the maximum rating provided 
by DC 5279.

Moderate malunion or nonunion of the tarsal or metatarsal 
bones warrants a 10 percent rating.  A 20 percent rating 
requires moderately-severe malunion or nonunion.  A 30 
percent rating requires severe malunion or nonunion.  A 40 
percent rating requires that the malunion or nonunion be so 
severe as to result in actual loss of use of the foot.  
38 C.F.R. § 4.71a, DC 5283.

Moderate residuals of foot injuries warrant a 10 percent 
rating.  A 20 percent rating requires moderately-severe 
residuals.  A 30 percent rating requires severe residuals.  A 
40 percent rating requires that the residuals be so severe as 
to result in actual loss of use of the foot.  38 C.F.R. 
§ 4.71a, DC 5284.

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that an initial rating in excess of 20 
percent for bilateral metatarsalgia is not warranted at any 
time over the period from 1993 to the present time, as the 
disability has not been shown to be severely disabling such 
as to warrant a 30 percent rating under DC 5284.  On the 1993 
VA examination, the veteran was capable of raising on his 
heels and toes, and range of motion of the toe joints was 
good.  On the 1996 VA examination, there was tenderness over 
the metatarsal heads, and some atrophy of the plantar fat 
pad, but no muscle spasm affecting the foot.  On the 2001 VA 
examination, there was some metatarsophalangeal joint 
tenderness, but range of motion testing produced no pain, and 
the examiner concluded that the metatarsalgia was no more 
than moderately-severely disabling.  The Board notes that the 
2001 VA examination also contains findings of lower extremity 
pathology produced by bilateral hammertoes with plantar 
calluses, as well as diabetes mellitus, but such findings may 
not be considered in rating the bilateral metatarsalgia.  The 
veteran is not service-connected for diabetes or residuals 
thereof, but he is compensated for his service-connected 
bilateral hammertoes by a separate assigned percentage 
disability rating.

The Board also finds no basis for assignment of a higher 
initial evaluation for bilateral metatarsalgia in light of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 or DeLuca.  
There have been no medical findings of weakened movement, 
excess fatigability, or incoordination associated with that 
disability.  The December 2001 VA examiner specifically noted 
that there were no periods when the veteran's feet flared-up.  
The veteran has complained of experiencing foot pain with 
standing and walking; however, the veteran has both other 
service-connected (bilateral hammertoes) and non-service-
connected (diabetes mellitus) disabilities also affecting his 
lower extremities, and it appears that any functional loss 
due to pain from the service-connected metatarsalgia is 
contemplated in the 20 percent rating currently assigned that 
disorder.  In other words, there is no basis for the Board to 
find that, even with repeated activity, the veteran's pain is 
so disabling as to warrant assignment of the next higher 
evaluation under either DC 5284.   

Furthermore, the Board finds no basis for assignment of a 
higher initial evaluation for bilateral metatarsalgia under 
any other potentially applicable DC.  In the absence of 
medical evidence of, or disability comparable to, malunion or 
nonunion of the tarsal or metatarsal bones, DC 5283 provides 
no basis for a higher evaluation.  There is no other 
diagnostic code pursuant to which to evaluate the veteran's 
disability. 

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board notes that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the bilateral metatarsalgia has reflected so exceptional or 
unusual a disability picture as to meet the criteria for 
invoking the procedures for assignment of any higher initial 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  Moreover, the bilateral metatarsalgia 
is not shown to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to undertake the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20 percent for bilateral 
metatarsalgia must be denied.  As the 20 percent rating 
assigned for that disability represents the greatest degree 
of impairment shown since the effective date of the grant of 
service connection, there is no basis for a staged rating 
pursuant to Fenderson.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-57 (1990).


ORDER

Service connection for bilateral pes planus is denied.

An initial rating in excess of 20 percent for bilateral 
metatarsalgia is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

